Case 2:20-cv-06365-VAP-MAA Document 1-1 Filed 07/17/20 Page 1 of 20 Page ID #:15




                     EXHIBIT 1
Reda                                    Redacted
                                        Redacted -- Attorney     Attorney Client  Client Privelege
                                                                                              Privelege -- ForwardedForwarded Email        Email                                    Reda
Electronically FILED by Superior Court of California, County of Los Angeles on 05/15/2020 09:59 AM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
cted - Case 2:20-cv-06365-VAP-MAA Document                                                 1-1 Filed 07/17/20 Page 2 of 20 Page ID #:16
                                                                                       20STCV18584                                                                                  cted
Attor                                                                                                                                                                                 -
 ney                                                                                                                                                                                Attor
Client                                                                                                                                                                               ney
Privel                                                                                                                                                                              Clien
ege -                                                                                                                                                                                 t
Forw                                                                                                                                                                                Prive
arded                                                                                                                                                                               lege
Email                                                                                                                                                                                 -
                                                                                                                                                                                    Forw
                                                                                                                                                                                    arde
                                                                                                                                                                                      d
                                                                                                                                                                                    Email
Reda
cted
  -
Attor
 ney
Clien
                                                                                                                                                                                    Redac
  t
                                                                                                                                                                                     ted -
Prive
                                                                                                                                                                                    Attorn
lege
                                                                                                                                                                                      ey
  -
                                                                                                                                                                                    Client
Forw
                                                                                                                                                                                    Privel
arde
                                                                                                                                                                                    ege -
  d
                                                                                                                                                                                    Forwa
Email
                                                                                                                                                                                     rded
                                                                                                                                                                                    Email




                                      Redacted - Attorney Client Privelege - Forwarded Email
                    Redacted - Attorney Client Privelege - Forwarded Email               Redact
        Case 2:20-cv-06365-VAP-MAA Document 1-1 Filed 07/17/20 Page 3 of 20 Page ID #:17   ed -
                                                                                         Attorne
                                                                                         y Client
                                                                                         Privele
                                                                                           ge -
                                                                                         Forwar
Redact                                                                                     ded
  ed -                                                                                    Email
Attorn
   ey
Client
Privele
  ge -
Forwar
Redact
  ded
  ed -
Email
Attorne
    y
 Client
Privele
  ge -
Forwar
  ded
 Email

                                                                                          Reda
Reda                                                                                      cted -
cted                                                                                      Attorn
  -                                                                                         ey
Attor                                                                                     Client
 ney                                                                                      Privel
Clien                                                                                     ege -
  t                                                                                       Forwa
Prive                                                                                      rded
lege                                                                                      Email
  -
Forw
arde
  d
Email




                   Redacted - Attorney Client Privelege - Forwarded Email
Electronically FILED by Superior Court of California, County of Los Angeles on 05/15/2020 09:59 AM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
                                                          20STCV18584
                          Case 2:20-cv-06365-VAP-MAA Document 1-1 Filed 07/17/20 Page 4 of 20 Page ID #:18
                                            Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Terry Green




                                        TAYLOR LABOR LAW, P.C.
                                    1
                                        80 S. Lake Avenue, Suite 860
                                    2   Pasadena, California 91101
                                        626.219.6008 tel
                                    3   626.219.6009 fax
                                        Christopher W. Taylor, State Bar Number: 236245
                                    4
                                        Parham Barkhordar, State Bar Number: 307393
                                    5   Taylor H. White, State Bar Number: 325548
                                        Philip Horlacher, State Bar Number: 318837
                                    6
                                    7   Attorneys for Plaintiff, Metrea Scates

                                    8                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                    9                COUNTY OF LOS ANGELES – STANLEY MOSK COURTHOUSE

                                   10
    80 S. Lake Avenue, Suite 860
     TAYLOR LABOR LAW, P.C.

     Pasadena, California 91101




                                                                                                        Case Number::
      (626) 219-6009 Facsimile




                                        METREA SCATES, an individual,     )
        (626) 219-6008 Office




                                   11                                     )
                                                                          )                             COMPLAINT FOR:
                                   12          Plaintiff,                 )
                                   13                                     )                                  1. Discrimination Based on Disability in
                                                                          )                                     Violation of Cal. Govt. Code §§ 12940(a), et
                                   14          vs.                        )                                     seq. (FEHA);
                                   15                                     )                                  2. Failure to Accommodate in Violation of Cal.
                                        FEDEX GROUND PACKAGE              )                                     Govt. Code §§ 12940(a), et seq. (FEHA);
                                   16   SYSTEM, INC., a Pennsylvania      )                                  3. Failure to Engage in the Interactive Process
                                        corporation; FEDEX CORP., a       )                                     in Violation of Cal. Govt. Code §§ 12940(a),
                                   17   California corporation;           )                                     et seq. (FEHA);
                                        FEDEX CORPORATION, a Delaware )                                      4. Retaliation in Violation of Cal. Govt. Code
                                   18
                                        corporation;                      )                                     §§ 12940, et seq. (FEHA);
                                   19   FEDEX GROUND PKG SYSTEM INC; )                                       5. Failure to Prevent Discrimination in
                                        and DOES 1 through 25, inclusive, )                                     Violation of Cal. Govt. Code §§ 12940(a), et
                                   20                                     )                                     seq. (FEHA);
                                               Defendants.                )                                  6. Wrongful Termination in Violation of Cal.
                                   21
                                                                          )                                     Govt. Code §§ 12940(a), et seq. (FEHA);
                                   22                                     )                                  7. Wrongful Termination in Violation of
                                                                          )                                     Public Policy;
                                   23
                                                                          )
                                   24                                     )                                            DEMAND FOR JURY TRIAL
                                                                          )
                                   25                                     )
                                                                          )
                                   26
                                   27
                                   28


                                                                                                            1

                                                                                                      COMPLAINT
                      Case 2:20-cv-06365-VAP-MAA Document 1-1 Filed 07/17/20 Page 5 of 20 Page ID #:19




                                1
                                               Plaintiff Metrea Scates hereby brings a complaint against the above-named Defendants
                                2
                                    and states and alleges as follows:
                                3
                                4
                                                                     PRELIMINARY ALLEGATIONS
                                5          1.         At all times material herein, Plaintiff Metrea Scates (hereinafter referred to as
                                6   “Plaintiff” or “Ms. Scates”) was and is a resident of the State of California.
                                7          2.         Plaintiff is informed and believes and thereon alleges that Defendants, FEDEX
                                8   GROUND PACKAGE SYSTEM, INC.; FEDEX CORP.; FEDEX CORPORATION; and
                                9   FEDEX GROUND PKG SYSTEM INC, (hereinafter referred to as “Defendant,” “Defendants,”

                               10   or “FEDEX GROUND”), is at all times mentioned in this complaint duly licensed to do
80 S. Lake Avenue, Suite 860
 TAYLOR LABOR LAW, P.C.

 Pasadena, California 91101

  (626) 219-6009 Facsimile




                                    business, were and are doing business, under and by virtue of the laws of the State of California,
    (626) 219-6008 Office




                               11
                                    in the County of Los Angeles.
                               12
                                           3.         Defendant DOES 1 through 25, inclusive, at all times, were under the direct
                               13
                                    supervision, employ, and control of Defendant. In doing the acts alleged herein, defendants,
                               14
                                    DOES 1 through 25, were acting within the course and scope of their employment and agency
                               15   with Defendant. The true names and capacities of defendants named herein as DOES 1 through
                               16   25, inclusive, are unknown to Plaintiff who therefore sues such defendants by such fictitious
                               17   names pursuant to California Code of Civil Procedure § 474. Plaintiff is informed and believes
                               18   that the DOE defendants are California residents. Plaintiff will amend this Complaint to show
                               19   true names and capacities when they have been determined. Plaintiff is informed and believes,

                               20   and on the basis of such information and belief, alleges that each defendant DOE herein is in
                                    some manner responsible for the events referred to in this complaint, either negligently, willfully,
                               21
                                    wantonly, recklessly, tortiously, strictly liable, statutorily liable or otherwise, for the injuries and
                               22
                                    damages described below to this Plaintiff. Plaintiff will in the future seek leave of this court to
                               23
                                    show the true names and capacities of these DOE defendants when it has been ascertained.
                               24
                                          4.          Plaintiff is informed and believes, and based thereon alleges, that each Defendant
                               25   acted in all respects pertinent to this action as the agent of the other Defendant, carried out a joint
                               26   scheme, business plan or policy in all respects pertinent hereto, and the acts of each Defendant
                               27   are legally attributable to the other Defendant.
                               28


                                                                                        2

                                                                                    COMPLAINT
                      Case 2:20-cv-06365-VAP-MAA Document 1-1 Filed 07/17/20 Page 6 of 20 Page ID #:20



                                         5.        Hereinafter in this Complaint, unless otherwise specified, reference to a
                                1
                                    Defendant or Defendants shall refer to all defendants, and each of them.
                                2
                                         6.        Plaintiff filed charges against Defendants with the State of California, Department
                                3
                                    of Fair Employment and Housing (“DFEH”). The Department of Fair Employment and Housing
                                4
                                    closed Plaintiff’s case and issued Plaintiff right to sue letters on May 13, 2020.
                                5
                                6                                     FACTUAL ALLEGATIONS
                                7        7.        Defendant, FEDEX GROUND, employed Plaintiff Metrea Scates nearly a decade
                                8   ago as a Package Handler. Her essential job duties included handling, scanning, and sorting
                                9   various packages. As a Package Handler, Ms. Scates diligently performed her duties and

                               10   remained a member of Defendant’s staff for years.
80 S. Lake Avenue, Suite 860
 TAYLOR LABOR LAW, P.C.

 Pasadena, California 91101

  (626) 219-6009 Facsimile
    (626) 219-6008 Office




                               11        8.        Unfortunately, on or around July 29, 2017, Ms. Scates’s was diagnosed with
                               12   impingement syndrome of both shoulders, as well as with incomplete rotator-cuff tears of each

                               13   shoulder. As a result, Ms. Scates went on a brief leave beginning around July 29, 2017. She also
                                    provided doctors’ notes to Defendant. Fortunately, her Doctor allowed her to resume work
                               14
                                    during August 2017 with the restriction that Ms. Scates could not lift any packages weighing
                               15
                                    over 15lbs. Still, her disabilities caused chronic, tremendous pain. Following her diagnosis, Ms.
                               16
                                    Scates sought regular medical treatment and attended physical therapy twice per week, on
                               17
                                    average.
                               18
                                         9.        Upon Ms. Scate’s return, Defendant provided Ms. Scates with plenty of work,
                               19
                                    most of which required Ms. Scates to lift only tiny packages and to scan packages of all sizes.
                               20
                                    However, not long after Ms. Scates returned to work, Ms. Scates was scheduled to work shifts
                               21   when she was the only employee available to lift packages – including packages exceeding
                               22   15lbs. Ms. Scates complained several times to her direct supervisor about how lifting these
                               23   packages violated her work restrictions; however, Ms. Scates’s complaints fell on deaf ears. As a
                               24   result, Ms. Scates felt pressured to continue lifting packages exceeding 151lbs, or else face
                               25   possible retaliation for complaining.

                               26        10.       Sadly, circumstances became far more overwhelming on or around April 1, 2019,
                               27   when Ms. Scates was involved in an automobile collision when she was driving to her home. Ms.
                               28


                                                                                      3

                                                                                 COMPLAINT
                      Case 2:20-cv-06365-VAP-MAA Document 1-1 Filed 07/17/20 Page 7 of 20 Page ID #:21



                                    Scates was transported to the emergency room and shortly after received emergency surgery on
                                1
                                    her hip.
                                2
                                3        11.       After her surgery, Ms. Scates was transferred to a medical facility for
                                    approximately one month. However, Ms. Scates attempted to touch base with Defendant and did
                                4
                                    successfully contact Defendant while receiving treatment at the medical facility. More
                                5
                                    specifically, Ms. Scates called her direct supervisor, Mike Salta (“Salta”). Salta advised Ms.
                                6
                                    Scates that she should instead touch base with Defendant’s Senior HR Business Partner,
                                7
                                    Stephanie Bellamy (the “HR Rep.”). Accordingly, Ms. Scates followed-up with the HR Rep. The
                                8   HR Rep. advised that Ms. Scates would be placed on unpaid leave effective immediately, but
                                9   that Defendant would welcome Ms. Scates to return to work whenever Ms. Scates recovered.
                               10   The HR Rep. also asked that Ms. Scates send a doctor’s note and keep Defendant availed of her
80 S. Lake Avenue, Suite 860
 TAYLOR LABOR LAW, P.C.

 Pasadena, California 91101

  (626) 219-6009 Facsimile
    (626) 219-6008 Office




                               11   treatment.
                               12        12.       Ms. Scates subsequently provided a doctor’s note from her physician, Dr. Charles
                               13   Moon, on or around May 3, 2019. Dr. Moon recommended that Ms. Scates remain on leave until
                               14   July 8, 2019. While on leave, Ms. Scates took Defendant at its word that she would be welcomed
                               15   back to her job once her doctor cleared her to work. Unfortunately, Ms. Scates’s recovery took

                               16   longer than her doctor anticipated. As a result, Dr. Moon provided notes to Defendant during the
                                    Summer of 2019, extending Ms. Scates’s leave. Dr. Moon’s final note extended Ms. Scates’s
                               17
                                    leave from September 9, 2019 until October 28, 2019.
                               18
                               19        13.       In the meantime, Dr. Moon recommended that Ms. Scates undergo one additional
                                    surgery. However, while Ms. Scates attempted to schedule the surgery, she became aware of
                               20
                                    billing issues with her insurance company, Blue Cross, which she paid for through Defendant’s
                               21
                                    employee health-insurance plan. Ms. Scates contacted Blue Cross immediately to resolve the
                               22
                                    billing dispute; but Blue Cross advised that Ms. Scates was no longer insured through her
                               23
                                    employer and that her employer may have terminated her.
                               24
                                         14.       Confused, Ms. Scates attempted to call Salta, the HR Rep., and other of
                               25
                                    Defendant’s managers to ask that she be reinstated, that her insurance coverage resume, and that
                               26
                                    she be allowed to return to work after her final surgery. Ms. Scates’s calls went unanswered.
                               27
                                         15.       Desperate for assistance, Ms. Scates visited Defendant’s office during or around
                               28
                                    mid-September, 2019. Defendant asked Ms. Scates to wait. After waiting, Ms. Scates entered

                                                                                     4

                                                                                COMPLAINT
                      Case 2:20-cv-06365-VAP-MAA Document 1-1 Filed 07/17/20 Page 8 of 20 Page ID #:22



                                    Defendant’s office, she requested to speak with the HR Rep. or a manager about her employment
                                1
                                    status. A Human Resources Assistant named America, agreed to assist Ms. Scates. Once Ms.
                                2
                                    Scates explained her predicament to America, America checked Defendant’s digital records and
                                3
                                    told Ms. Scates she had not been terminated. America then called Salta for assistance. Salta was
                                4
                                    not able to articulate to Ms. Scates whether she had in fact been terminated. He instead told Ms.
                                5   Scates to wait in the office while Salta sought clarification from his supervisor. Salta returned
                                6   and told Ms. Scates that she had been terminated.
                                7
                                          16.       Ms. Scates left the office, accumulated her doctors’ notes, and then provided her
                                8   doctors’ notes to Defendant to try to salvage her job. However, on or around September 20,
                                9   2019, Ms. Scates received a phone call from one of Defendant’s managers advising her once
                               10   more that she had been terminated and to report to Defendant’s office a few days later to collect
80 S. Lake Avenue, Suite 860
 TAYLOR LABOR LAW, P.C.

 Pasadena, California 91101

  (626) 219-6009 Facsimile
    (626) 219-6008 Office




                               11   her final check and sign termination paperwork. Disappointed, Ms. Scates thereafter reported to
                               12   Defendant’s office and again pled to keep her job, explaining that she intended to resume her

                               13   duties as soon as she was medically cleared. Nonetheless, Defendant denied her request.

                               14
                               15                                       FIRST CAUSE OF ACTION
                               16                            DISCRIMINATION BASED ON DISABILITY
                               17                  IN VIOLATION OF CAL. GOVT. CODE §§ 12940(a), ET SEQ.

                               18                                  (Against Defendant and DOES 1 – 25)
                                          17.       Plaintiff hereby incorporates by reference as though fully set forth herein each and
                               19
                                    every preceding paragraph.
                               20
                                          18.       At all times herein mentioned, California Government Code § 12940 et seq., the
                               21
                                    Fair Employment and Housing Act (“FEHA”), was in full force and effect and was binding on
                               22
                                    Defendants, as Defendants regularly employed five or more persons.
                               23
                                          19.       California Government Code § 12940(a) requires Defendants to refrain from
                               24
                                    discriminating against any employee on the basis of disability. Defendants engaged in unlawful
                               25
                                    employment practices in violation of the FEHA by discriminating and retaliating against Plaintiff
                               26
                                    on the basis of Plaintiff’s disability.
                               27
                                          20.       Plaintiff is informed and believes and based thereon alleges that Plaintiff’s
                               28
                                    disability was a motivating factor in Defendants’ decision to made adverse employment

                                                                                      5

                                                                                 COMPLAINT
                      Case 2:20-cv-06365-VAP-MAA Document 1-1 Filed 07/17/20 Page 9 of 20 Page ID #:23



                                    decisions regarding Plaintiff’s employment, including, without limitation, terminating Plaintiff
                                1
                                    and executing other discriminatory adverse employment actions against Plaintiff, in violation of
                                2
                                    Government Code § 12940(a).
                                3
                                          21.      As a proximate result of the aforesaid acts of Defendants, Plaintiff has suffered
                                4
                                    actual, consequential and incidental financial losses, including without limitation, loss of salary
                                5
                                    and benefits, and the intangible loss of employment related opportunities in Plaintiff’s field and
                                6
                                    damage to Plaintiff’s professional reputation, all in an amount subject to proof at the time of trial.
                                7
                                    Plaintiff claims such amounts as damages pursuant to California Civil Code § 3287 and/or §
                                8   3288 and/or any other provision of law providing for prejudgment interest.
                                9
                                          22.      As a proximate result of the wrongful acts of Defendants, Plaintiff has suffered
                               10
80 S. Lake Avenue, Suite 860
 TAYLOR LABOR LAW, P.C.

 Pasadena, California 91101




                                    and continues to suffer emotional distress, humiliation, mental anguish and embarrassment, as
  (626) 219-6009 Facsimile
    (626) 219-6008 Office




                               11   well as the manifestation of physical symptoms. Plaintiff is informed and believes, and
                               12   thereupon alleges, that Plaintiff will continue to experience said physical and emotional suffering
                               13   for a period in the future not presently ascertainable, all in an amount subject to proof at the time
                               14   of trial.
                               15         23.      As a proximate result of the wrongful acts of Defendants, Plaintiff has been
                               16   forced to hire attorneys to prosecute Plaintiff’s claims herein, and has incurred and is expected to
                               17   continue to incur attorneys’ fees and costs in connection therewith. Plaintiff is entitled to recover
                               18   attorneys’ fees and costs under Code § 12965(b).

                               19
                               20                                    SECOND CAUSE OF ACTION
                               21                                  FAILURE TO ACCOMMODATE
                               22                       IN VIOLATION OF GOVT. CODE §§ 12940, ET SEQ.
                               23                                (Against Defendant and DOES 1 – 25)
                                          24.      Plaintiff hereby incorporates by reference as though fully set forth herein each and
                               24
                                    every preceding paragraph.
                               25
                               26         25.      Defendants are business entities regularly employing at least the minimum
                                    number of employees upon which certain legal duties and obligations arise under various laws
                               27
                                    and statutes, including the FEHA.
                               28


                                                                                      6

                                                                                 COMPLAINT
                    Case 2:20-cv-06365-VAP-MAA Document 1-1 Filed 07/17/20 Page 10 of 20 Page ID #:24



                                         26.       Plaintiff’s disability limited her ability to engage in the major life activity of
                                1
                                    working.
                                2
                                3        27.       Although Defendants, and each of them, knew of Plaintiff’s need to care for her
                                    disability, Defendants, and each of them, refused to accommodate Plaintiff. Defendants did not
                                4
                                    offer additional medical leave while Plaintiff recovered. Nor did Defendant consider or evaluate
                                5
                                    possible other jobs that Plaintiff could assume once authorized to return to work. Defendants
                                6
                                    instead retaliated against her because of her disability. Defendants’ actions were in direct
                                7
                                    contravention of the FEHA, and specifically, California Government Code § 12940(m).
                                8
                                         28.       Plaintiff alleges that with reasonable accommodations she could have fully
                                9
                                    performed all duties and functions of her job in an adequate, satisfactory and/or outstanding
                               10
80 S. Lake Avenue, Suite 860
 TAYLOR LABOR LAW, P.C.

 Pasadena, California 91101




                                    manner.
  (626) 219-6009 Facsimile
    (626) 219-6008 Office




                               11
                                         29.       As a direct and legal result of Defendants’ discriminatory actions herein
                               12
                                    referenced, Plaintiff has suffered and continues to suffer general and special damages including
                               13
                                    but not limited to substantial losses in earnings, other employment benefits, physical injuries,
                               14   physical sickness, as well as emotional distress, all to Plaintiff’s damage in an amount according
                               15   to proof.
                               16
                                         30.       As a proximate result of the aforesaid acts of Defendants, and each of them,
                               17   Plaintiff has suffered actual, consequential and incidental financial losses, including without
                               18   limitation, loss of salary and benefits, and the intangible loss of employment related
                               19   opportunities in her field and damage to her professional reputation, all in an amount subject to
                               20   proof at the time of trial. Plaintiff claims such amounts as damages pursuant to Civil Code §

                               21   3287 and/or § 3288 and/or any other provision of law providing for prejudgment interest.

                               22        31.       In doing the acts alleged herein, Defendants acted willfully, intentionally and
                               23   maliciously, and in conscious disregard of the rights and safety of Plaintiff. Defendants had in

                               24   place policies and procedures whereby supervisors, officers, directors, and employees were

                               25   required to follow in accommodating an employee's known physical and/or mental disabilities.
                                    Defendants, through their agents and officers, consciously chose not to follow these known
                               26
                                    procedures, thereby entitling Plaintiff to an award of exemplary and punitive damages pursuant
                               27
                                    to Civil Code § 3294 in an amount to be proven at trial.
                               28


                                                                                      7

                                                                                  COMPLAINT
                    Case 2:20-cv-06365-VAP-MAA Document 1-1 Filed 07/17/20 Page 11 of 20 Page ID #:25



                                          32.       Plaintiff also incurred and continues to incur legal expenses and attorneys’ fees.
                                1
                                    Plaintiff is presently unaware of the precise amount of these expenses and fees. Plaintiff requests
                                2
                                    attorneys’ fees pursuant to Government Code § 12965.
                                3
                                4
                                                                      THIRD CAUSE OF ACTION
                                5
                                                    FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS
                                6
                                                     IN VIOLATION OF CAL. GOVT. CODE §§ 12940, ET SEQ.
                                7                                (Against Defendants and DOES 1 – 25)
                                8         33.       Plaintiff hereby incorporates by reference as though fully set forth herein each and
                                9   every preceding paragraph.
                               10
80 S. Lake Avenue, Suite 860




                                          34.       Government Code §12940(n) provides that it is unlawful for an employer to fail
 TAYLOR LABOR LAW, P.C.

 Pasadena, California 91101

  (626) 219-6009 Facsimile
    (626) 219-6008 Office




                               11   to engage in a timely, good faith, interactive process with the employee to determine effective
                               12   reasonable accommodations, if any.

                               13         35.       Defendants failed to engage in a timely, good faith, interactive process with
                               14   Plaintiff to determine effective reasonable accommodations such that Plaintiff could address her
                               15   disability and continue working. Though Defendant during 2017 initially agreed to honor

                               16   Plaintiff’s work restrictions, Defendant very soon after ignored those work restrictions and

                               17   ignored Plaintiff’s requests to reinitiate the interactive process. Further, after Plaintiff’s 2019 car
                                    accident, Defendant failed to timely and meaningfully engage in the interactive process.
                               18
                                    Defendant did not consider offering more leave to Plaintiff, placing her in a different job position
                               19
                                    upon her return, or modifying Plaintiff’s duties. Defendant instead ignored Plaintiff’s requests
                               20
                                    and ultimately terminated Plaintiff against her will.
                               21
                                          36.       As a proximate result of the wrongful conduct of Defendants, and each of them,
                               22
                                    Plaintiff has suffered and continues to sustain substantial losses in earnings and other
                               23
                                    employment benefits in an amount according to proof at the time of trial.
                               24
                                          37.       As a direct and legal result of Defendants’ discriminatory actions herein
                               25
                                    referenced, Plaintiff has suffered and continues to suffer general and special damages including
                               26
                                    but not limited to substantial losses in earnings, other employment benefits, physical injuries,
                               27
                                    physical sickness, as well as emotional distress, all to Plaintiff’s damage in an amount according
                               28   to proof.

                                                                                       8

                                                                                  COMPLAINT
                    Case 2:20-cv-06365-VAP-MAA Document 1-1 Filed 07/17/20 Page 12 of 20 Page ID #:26



                                         38.       As a proximate result of the aforesaid acts of Defendants, and each of them,
                                1
                                    Plaintiff has suffered actual, consequential and incidental financial losses, including without
                                2
                                    limitation, loss of salary and benefits, and the intangible loss of employment related
                                3
                                    opportunities in her field and damage to her professional reputation, all in an amount subject to
                                4
                                    proof at the time of trial. Plaintiff claims such amounts as damages pursuant to Civil Code §
                                5   3287 and/or § 3288 and/or any other provision of law providing for prejudgment interest.
                                6
                                         39.       In doing the acts alleged herein, Defendants acted willfully, intentionally and
                                7
                                    maliciously, and in conscious disregard of the rights and safety of Plaintiff. Defendants had in
                                8   place policies and procedures whereby supervisors, officers, directors, and employees were
                                9   required to follow in accommodating an employee's known physical and/or mental disabilities.
                               10   Defendants, through their agents and officers, consciously chose not to follow these known
80 S. Lake Avenue, Suite 860
 TAYLOR LABOR LAW, P.C.

 Pasadena, California 91101

  (626) 219-6009 Facsimile
    (626) 219-6008 Office




                               11   procedures, thereby entitling Plaintiff to an award of exemplary and punitive damages pursuant
                               12   to Civil Code § 3294 in an amount to be proven at trial.

                               13        40.       Plaintiff also incurred and continues to incur legal expenses and attorneys’ fees.
                               14   Plaintiff is presently unaware of the precise amount of these expenses and fees. Plaintiff requests
                               15   attorneys’ fees pursuant to Government Code § 12965.

                               16
                               17                                   FOURTH CAUSE OF ACTION
                               18                                            RETALIATION
                               19                   IN VIOLATION OF CAL. GOVT. CODE §§ 12940, ET SEQ.
                               20                                (Against Defendant and DOES 1 – 25)
                                         41.       Plaintiff hereby incorporates by reference as though fully set forth herein each and
                               21
                                    every preceding paragraph.
                               22
                               23        42.       Plaintiff engaged in protected conduct by requesting accommodations for her
                                    disability. Defendants retaliated against Plaintiff. Defendant’s retaliation included, but was not
                               24
                                    limited to ignoring Plaintiff’s work restrictions by forcing her to lift packages over 15lbs, by
                               25
                                    ignoring Plaintiff’s many requests to honor Plaintiff’s work restrictions, by failing to
                               26
                                    meaningfully participate in the interactive process following Plaintiff’s car accident, and by
                               27
                                    terminating Plaintiff’s employment.
                               28


                                                                                      9

                                                                                 COMPLAINT
                    Case 2:20-cv-06365-VAP-MAA Document 1-1 Filed 07/17/20 Page 13 of 20 Page ID #:27



                                          43.         Plaintiff is informed and believes, and based thereon alleges, that in addition to
                                1
                                    the practices enumerated above, Defendants have engaged in other retaliatory actions against
                                2
                                    Plaintiff which are not yet fully known. At such time as said discriminatory practices become
                                3
                                    known to Plaintiff, Plaintiff will seek leave of this Court to amend this Complaint.
                                4
                                          44.         As a direct and proximate result of the acts of Defendants, Plaintiff has and will
                                5
                                    continue to suffer severe mental anguish and emotional distress in the form of anxiety,
                                6
                                    embarrassment, humiliation, loss of sleep, loss of confidence, loss of self-esteem and general
                                7
                                    discomfort; will incur medical expenses for treatment by health care professionals, and other
                                8   incidental expenses; suffer loss of earnings and other employment benefits and job opportunities.
                                9   Plaintiff is thereby entitled to general and compensatory damages in an amount according to
                               10   proof at trial.
80 S. Lake Avenue, Suite 860
 TAYLOR LABOR LAW, P.C.

 Pasadena, California 91101

  (626) 219-6009 Facsimile
    (626) 219-6008 Office




                               11         45.         As a direct and proximate result of all Defendant’s discriminatory conduct, as
                               12   alleged herein, Plaintiff has been compelled to retain legal counsel, and is therefore entitled to
                               13   reasonable attorneys' fees and costs of suit, pursuant to Government Code §§ 12940 and
                               14   12965(b).
                               15         46.         As a proximate result of the aforesaid acts of Defendants, and each of them,
                               16   Plaintiff has suffered actual, consequential and incidental financial losses, including without
                               17   limitation, loss of salary and benefits, and the intangible loss of employment related
                               18   opportunities in Plaintiff’s field and damage to Plaintiff’s professional reputation, all in an

                               19   amount subject to proof at the time of trial. Plaintiff claims such amounts as damages pursuant
                                    to Civil Code § 3287 and/or § 3288 and/or any other provision of law providing for prejudgment
                               20
                                    interest.
                               21
                               22         47.         Defendants had in place policies and procedures that specifically prohibited
                                    discrimination and retaliation against and upon employees of Defendants, based on the disability
                               23
                                    of Defendants’ employees and required Defendants’ managers, officers, and agents to prevent
                               24
                                    discrimination and retaliation against and upon employees of Defendants, based on the disability
                               25
                                    of Defendants’ employees.
                               26
                                          48.         Defendants’ perpetrators were managers, officers, and/or agents of Defendants
                               27
                                    and were aware of Defendants’ policies and procedures prohibiting discrimination and retaliation
                               28
                                    based on an employee's disability and also requiring Defendants’ managers, officers, and agents

                                                                                       10

                                                                                   COMPLAINT
                    Case 2:20-cv-06365-VAP-MAA Document 1-1 Filed 07/17/20 Page 14 of 20 Page ID #:28



                                    to prevent, and investigate discrimination and retaliation against and upon employees of
                                1
                                    Defendants, based on their disability.
                                2
                                3        49.       Furthermore, Defendants maintained broad discretionary powers regarding
                                    staffing, managing, hiring, firing, contracting, supervising, assessing and establishing of
                                4
                                    corporate policy and practice in the defendant’s facilities. However, Defendants chose to
                                5
                                    consciously and willfully ignore said policies and procedures and therefore, their outrageous
                                6
                                    conduct was fraudulent, malicious, oppressive, and was done in wanton disregard for the rights
                                7
                                    of Plaintiff and the rights and duties owed by each Defendant to Plaintiff
                                8
                                         50.       Each Defendant aided, abetted, participated in, authorized, ratified, and/or
                                9
                                    conspired to engage in the wrongful conduct alleged above. Plaintiff should, therefore, be
                               10
80 S. Lake Avenue, Suite 860
 TAYLOR LABOR LAW, P.C.

 Pasadena, California 91101




                                    awarded exemplary and punitive damages against each Defendant in an amount to be established
  (626) 219-6009 Facsimile
    (626) 219-6008 Office




                               11   that is appropriate to punish each Defendant and deter others from engaging in such conduct.
                               12
                               13
                                                                         FIFTH CAUSE OF ACTION
                               14
                                                                             FAILURE TO PREVENT
                               15
                                                                 DISCRIMINATION AND RETALIATION
                               16                IN VIOLATION OF CAL. GOVT. CODE §§ 12940(a), ET SEQ. (FEHA)
                               17                                    (Against Defendants and DOES 1 – 25)
                               18        51.       Plaintiff hereby incorporates by reference as though fully set forth herein each and

                               19   every preceding paragraph.

                               20        52.       At all times mentioned herein, California Government Code §§ 12940, et seq.,
                               21   including but not limited to §§ 12940 (j) and (k), were in full force and effect and were binding

                               22   upon Defendants, and each of them. These sections impose on an employer a duty to take

                               23   immediate and appropriate corrective action to end discrimination and retaliation and take all
                                    reasonable steps necessary to prevent discrimination and retaliation from occurring, among other
                               24
                                    things.
                               25
                                         53.       Plaintiff complained to Defendant about discrimination based on her disability.
                               26
                                    Defendants failed to take immediate and appropriate corrective action to end the discrimination
                               27
                                    and retaliation. They also failed to take all reasonable steps necessary to prevent retaliation and
                               28
                                    discrimination from occurring.

                                                                                     11

                                                                                 COMPLAINT
                    Case 2:20-cv-06365-VAP-MAA Document 1-1 Filed 07/17/20 Page 15 of 20 Page ID #:29



                                             54.   In failing and/or refusing to take immediate and appropriate corrective action to
                                1
                                    end the discrimination and retaliation and in failing and/or refusing to take and or all reasonable
                                2
                                    steps necessary to prevent retaliation and/or discrimination from occurring, Defendants violated
                                3
                                    California Government Code §§ 12940(j)-(k), causing Plaintiff to suffer damages as set forth
                                4
                                    above.
                                5
                                             55.   As a proximate result of the aforesaid acts of Defendants, Plaintiff has suffered
                                6
                                    actual, consequential and incidental financial losses, including without limitation, loss of salary
                                7
                                    and benefits, and the intangible loss of employment related opportunities in Plaintiff’s field and
                                8   damage to Plaintiff’s professional reputation, all in an amount subject to proof at the time of trial.
                                9   Plaintiff claims such amounts as damages pursuant to Civil Code § 3287 and/or § 3288 and/or
                               10   any other provision of law providing for prejudgment interest.
80 S. Lake Avenue, Suite 860
 TAYLOR LABOR LAW, P.C.

 Pasadena, California 91101

  (626) 219-6009 Facsimile
    (626) 219-6008 Office




                               11            56.   As a proximate result of the wrongful acts of Defendants, Plaintiff has suffered
                               12   and continues to suffer emotional distress, humiliation, mental anguish and embarrassment, as
                               13   well as the manifestation of physical symptoms. Plaintiff is informed and believes and thereupon
                               14   alleges that Plaintiff will continue to experience said physical and emotional suffering for a
                               15   period in the future not presently ascertainable, all in an amount subject to proof at the time of

                               16   trial.

                               17            57.   As a direct and proximate result of all Defendant’s discriminatory conduct, as
                               18   alleged herein, Plaintiff has been compelled to retain legal counsel, and is therefore entitled to

                               19   reasonable attorneys' fees and costs of suit, pursuant to Government Code §§ 12940 and
                                    12965(b).
                               20
                               21            58.   Defendants had in place policies and procedures that specifically prohibited and

                               22   required Defendants’ managers, officers, and agents to prevent discrimination, retaliation, and
                                    harassment against and upon employees of Defendants, based on the protected classes identified
                               23
                                    in the California Fair Employment Housing Act.
                               24
                               25            59.   Defendants’ perpetrators were managers, officers, and/or agents of Defendants
                                    and were aware of Defendants’ policies and procedures requiring Defendants’ managers,
                               26
                                    officers, and agents to prevent discrimination and retaliation against and upon employees of
                               27
                                    Defendants, based on disability.
                               28


                                                                                      12

                                                                                 COMPLAINT
                    Case 2:20-cv-06365-VAP-MAA Document 1-1 Filed 07/17/20 Page 16 of 20 Page ID #:30



                                         60.        Furthermore, Defendants’ perpetrators maintained broad discretionary powers
                                1
                                    regarding staffing, managing, hiring, firing, contracting, supervising, assessing and establishing
                                2
                                    of corporate policy and practice in the Defendants’ facilities.
                                3
                                         61.        However, Defendants’ perpetrators chose to consciously and willfully ignore said
                                4
                                    policies and procedures and therefore, their outrageous conduct was fraudulent, malicious,
                                5
                                    oppressive, and was done in wanton disregard for the rights of Plaintiff and the rights and duties
                                6
                                    owed by each Defendant to Plaintiff.
                                7
                                         62.        Each Defendant aided, abetted, participated in, authorized, ratified, and/or
                                8
                                    conspired to engage in the wrongful conduct alleged above. Plaintiff should, therefore, be
                                9
                                    awarded exemplary and punitive damages against each Defendant in an amount to be established
                               10
80 S. Lake Avenue, Suite 860
 TAYLOR LABOR LAW, P.C.

 Pasadena, California 91101




                                    that is appropriate to punish each Defendant and deter others from engaging in such conduct.
  (626) 219-6009 Facsimile
    (626) 219-6008 Office




                               11
                               12
                                                                      SIXTH CAUSE OF ACTION
                               13
                                                                     WRONGFUL TERMINATION
                               14
                                               IN VIOLATION OF CAL. GOVT. CODE §§ 12940(a), ET SEQ. (FEHA)
                               15
                                                                 (Against Defendants and DOES 1 – 25)
                               16        63.        Plaintiff hereby incorporates by reference as though fully set forth herein each and
                               17   every preceding paragraph.
                               18        64.        At all times herein mentioned, California Government Code §§ 12940 et seq.
                               19   were in full force and effect and were binding on Defendant and each of them, as Defendant
                               20   regularly employed five or more persons. California Government Code §§ 12940 et seq. provide
                               21   that it is unlawful for an employer to discharge a person from employment or discriminate
                               22   against them in compensation or as to the terms, conditions or privileges of employment based

                               23   on a prohibited employment practice, as stated in California Government Code §§ 12940(a)-(o).

                               24        65.        Defendant terminated Plaintiff in violation of the California Government Code §§
                               25   12940 et seq.

                               26        66.        As a proximate result of the aforesaid acts of Defendants, and each of them,
                               27   Plaintiff has suffered actual, consequential and incidental financial losses, including without
                               28   limitation, loss of salary and benefits, and the intangible loss of employment related


                                                                                     13

                                                                                 COMPLAINT
                    Case 2:20-cv-06365-VAP-MAA Document 1-1 Filed 07/17/20 Page 17 of 20 Page ID #:31



                                    opportunities in her field and damage to her professional reputation, all in an amount subject to
                                1
                                    proof at the time of trial. Plaintiff claims such amounts as damages pursuant to Civil Code §
                                2
                                    3287 and/or § 3288 and/or any other provision of law providing for prejudgment interest.
                                3
                                          67.        As a proximate result of the wrongful acts of Defendants, and each of them,
                                4
                                    Plaintiff has suffered and continues to suffer emotional distress, humiliation, mental anguish and
                                5
                                    embarrassment, as well as the manifestation of physical symptoms. Plaintiff is informed and
                                6
                                    believes and thereupon alleges that she will continue to experience said physical and emotional
                                7
                                    suffering for a period in the future not presently ascertainable, all in an amount subject to proof
                                8   at the time of trial.
                                9
                                          68.        As a direct and proximate result of all Defendant’s discriminatory conduct, as
                               10
80 S. Lake Avenue, Suite 860
 TAYLOR LABOR LAW, P.C.

 Pasadena, California 91101




                                    alleged herein, Plaintiff has been compelled to retain legal counsel, and is therefore entitled to
  (626) 219-6009 Facsimile
    (626) 219-6008 Office




                               11   reasonable attorneys' fees and costs of suit, pursuant to Government Code §§ 12940 and
                               12   12965(b).
                               13
                                          69.       Defendants had in place policies and procedures that specifically prohibited and
                               14   required Defendant’s managers, officers, and agents to prevent discrimination, retaliation, and
                               15   harassment against and upon employees of Defendants, based on the protected classes identified
                               16   in the California Fair Employment Housing Act, California Government Code §§ 12940 et seq.
                               17         70.       Defendants’ perpetrators were managers, officers, and/or agents of Defendants
                               18   and were aware of Defendants’ policies and procedures requiring Defendants’ managers,
                               19   officers, and agents to prevent, and investigate discrimination, retaliation, and harassment against
                               20   and upon employees of Defendants, based on the protected classes identified in the California

                               21   Fair Employment Housing Act.

                               22         71.       Furthermore, Defendants’ perpetrators maintained broad discretionary powers
                               23   regarding staffing, managing, hiring, firing, contracting, supervising, assessing and establishing

                               24   of corporate policy and practice in the defendant’s facilities.

                               25         72.       However, Defendants’ perpetrators chose to consciously and willfully ignore said
                               26   policies and procedures and therefore, their outrageous conduct was fraudulent, malicious,

                               27   oppressive, and was done in wanton disregard for the rights of Plaintiff and the rights and duties

                               28   owed by each Defendant to Plaintiff.


                                                                                      14

                                                                                 COMPLAINT
                    Case 2:20-cv-06365-VAP-MAA Document 1-1 Filed 07/17/20 Page 18 of 20 Page ID #:32



                                         73.       Each Defendant aided, abetted, participated in, authorized, ratified, and/or
                                1
                                    conspired to engage in the wrongful conduct alleged above. Plaintiff should, therefore, be
                                2
                                    awarded exemplary and punitive damages against each Defendant in an amount to be established
                                3
                                    that is appropriate to punish each Defendant and deter others from engaging in such conduct.
                                4
                                5
                                6                                   SEVENTH CAUSE OF ACTION
                                                                     WRONGFUL TERMINATION
                                7
                                                                 IN VIOLATION OF PUBLIC POLICY
                                8
                                                                   (As to Defendant and DOES 1 – 25)
                                9
                                         74.       Plaintiff hereby incorporates by reference as though fully set forth herein each and
                               10
80 S. Lake Avenue, Suite 860
 TAYLOR LABOR LAW, P.C.

 Pasadena, California 91101




                                    every preceding paragraph.
  (626) 219-6009 Facsimile
    (626) 219-6008 Office




                               11
                                         75.       The public policy of the State of California, as set forth in California Government
                               12
                                    Code §§ 12940(a) (“FEHA”) is that it is unlawful for an employer, because of the physical
                               13
                                    disability or medical condition of any person, to discharge the person from employment. A
                               14   discharge in violation of the FEHA may give rise to a common law claim for wrongful
                               15   discharge. (See Stevenson v. Sup.Ct. (Huntington Mem. Hosp.), 16 C4th 880 (1997)—claim
                               16   based on age discrimination; City of Moorpark v. Sup.Ct. (Dillon), 18 C4th 1143 (1998)—FEHA
                               17   provides sufficient public policy against disability discrimination to support a public policy tort
                               18   claim.)

                               19        76.        Here, Defendant terminated Plaintiff on the grounds described and prohibited by
                               20   the public policies listed above, thereby wrongfully contravening the public policy of the State of
                               21   California as provided under FEHA.

                               22        77.       As a proximate result of aforesaid acts of Defendants, and each of them, Plaintiff
                               23   has suffered actual, consequential, and incidental financial losses, including for example and

                               24   without limitation, loss of salary and benefits, as well as the intangible loss of employment

                               25   related opportunities in the field and damage to Plaintiff’s professional reputation, all in an
                                    amount subject to proof at the time of trial. Plaintiff also claims such amounts as damages
                               26
                                    pursuant to Cal. Civil Code § 3287 and/or § 3288 and/or any other provision of law providing for
                               27
                                    prejudgment interest. Plaintiff has suffered, and continues to suffer, substantial losses related to
                               28
                                    the loss of wages and is entitled to recover costs and expenses and attorney’s fees in seeking to

                                                                                      15

                                                                                 COMPLAINT
                    Case 2:20-cv-06365-VAP-MAA Document 1-1 Filed 07/17/20 Page 19 of 20 Page ID #:33



                                    compel Defendant to fully perform their obligation under state law and his respective damage
                                1
                                    amounts according to proof at the time of trial.
                                2
                                3         78.       Further, as a proximate result of the aforesaid acts of Defendants, and each of
                                    them, Plaintiff has suffered and continues to suffer emotional distress, humiliation, mental
                                4
                                    anguish, and embarrassment, as well as the manifestation of physical symptoms. Plaintiff is
                                5
                                    informed and believes and thereupon alleges that he will continue to experience said physical
                                6
                                    and emotional suffering for a period in the future not presently ascertainable, all in an amount
                                7
                                    subject to proof at the time of trial.
                                8
                                          79.       The acts taken toward Plaintiff were carried out by Defendants’ officers,
                                9
                                    directors, and/or managing agents acting in a despicable, oppressive, fraudulent, malicious,
                               10
80 S. Lake Avenue, Suite 860
 TAYLOR LABOR LAW, P.C.

 Pasadena, California 91101




                                    deliberate, egregious, and inexcusable manner and in conscious disregard for the rights and
  (626) 219-6009 Facsimile
    (626) 219-6008 Office




                               11   safety of Plaintiff, and in direct violation of California law and Public Policy. Each Defendant
                               12   aided, abetted, participated in, authorized, ratified, and/or conspired to engage in the wrongful
                               13   conduct alleged above. Plaintiff should, therefore, be awarded exemplary and punitive damages
                               14   against each Defendant in an amount to be established that is appropriate to punish each
                               15   Defendant and deter others from engaging in such conduct.

                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28


                                                                                       16

                                                                                 COMPLAINT
                    Case 2:20-cv-06365-VAP-MAA Document 1-1 Filed 07/17/20 Page 20 of 20 Page ID #:34



                                       WHEREFORE, Plaintiff prays for judgment as follows:
                                1
                                2            1. For all actual, consequential and incidental financial losses, including, but not

                                3            limited to, loss of earnings and employee benefits, according to proof;

                                4            2. For injunctive relief;

                                5            3. For statutory penalties, according to proof;

                                6            4. For general damages, according to proof;

                                7            5. For special damages, according to proof;

                                8            6. For attorney’s fees, according to proof;

                                9            7. For prejudgment interest, according to proof;

                               10            8. For punitive and exemplary damages, according to proof;
80 S. Lake Avenue, Suite 860
 TAYLOR LABOR LAW, P.C.

 Pasadena, California 91101

  (626) 219-6009 Facsimile
    (626) 219-6008 Office




                               11            9. For costs of suit incurred herein;

                               12            10. For declaratory relief; and,

                               13            11. For such other relief that the Court may deem just and proper.

                               14
                               15            DEMAND FOR JURY TRIAL

                               16            Plaintiff hereby demands a trial by jury.

                               17
                               18   Dated:           May 13, 2020                             TAYLOR LABOR LAW, P.C.

                               19
                               20                                                     By:      _________________________
                                                                                               Christopher W. Taylor,
                               21                                                              Parham Barkhordar,
                               22                                                              Taylor H. White,
                                                                                               & Philip Horlacher,
                               23                                                              Attorneys for Plaintiff,
                                                                                               Metrea Scates
                               24
                               25
                               26
                               27
                               28


                                                                                         17

                                                                                     COMPLAINT
